       Case 2:13-cr-00279-SM-DEK Document 236 Filed 07/08/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                                  CRIMINAL ACTION

VERSUS                                                                    NO. 13-279

TAUREAN OKEITH JACKSON                                                    SECTION: “E”


                                    ORDER AND REASONS

        Before the Court is a motion for compassionate release 1 and a supplemental

motion for compassionate release filed by Taurean Jackson.2 For the following reasons,

Jackson’s motions for compassionate release are DENIED.

                                          BACKGROUND

        On February 3, 2015, Jackson pleaded guilty to conspiracy to commit sex

trafficking of children, in violation of Title 18, United States Code, Sections 1591 and

1594(a) and attempted obstruction of enforcement of the sex trafficking statute, in

violation of Title 18, United States Code, Section 1591(d).3 Jackson’s conviction was the

result of his attempt to operate a prostitution enterprise and his trafficking of a minor.4

On July 15, 2015, the Court sentenced Jackson to a below-guidelines sentence of 270

months of imprisonment followed by 10 years of supervised release.5 Jackson is currently

housed at Tucson USP with a projected release date of November 24, 2032.6




1 R. Doc. 224.
2 R. Doc. 226. The Government filed a response to both motions. R. Doc. 227. Jackson filed a reply. R. Doc.
235.
3 R. Doc. 72.
4 R. Doc. 114, ¶¶ 18–23.
5 R. Doc. 117.
6 https://www.bop.gov/inmateloc/.


                                                    1
       Case 2:13-cr-00279-SM-DEK Document 236 Filed 07/08/20 Page 2 of 6



                                  LAW AND ANALYSIS

I.      Jackson’ Request for a Reduction in His Sentence Is Denied.

        18 U.S.C. § 3582(c) provides courts “may not modify a term of imprisonment once

it has been imposed,” except in limited circumstances.7 As relevant in this case, 18 U.S.C.

§ 3582(c)(1)(A)(i) provides courts may, upon motion of a defendant or upon motion of

the Director of the Bureau of Prisons, reduce a term of imprisonment, “after considering

the factors set forth in [18 U.S.C.] § 3553(a),” if “extraordinary and compelling reasons

warrant such a reduction.”8

        A.       Jackson has exhausted administrative remedies.

        Courts may consider a motion for a reduction in sentence on the basis of

extraordinary and compelling reasons only if the exhaustion requirement of

§ 3582(c)(1)(A) is met.9 If a defendant submits a request for compassionate release to the

warden of his facility, and thereafter there is a “lapse of 30 days from the receipt of such

a request by the warden of the defendant's facility,” 10 the exhaustion requirement of

§ 3582(c)(1)(A) is satisfied, and the Court may consider a motion for compassionate

release filed by the defendant.

        On April 28, 2020, Jackson submitted an administrative request for

compassionate release to the Warden of Tucson USP. 11 On May 4, 2020, the Warden

denied Jackson’s request after considering the applicable BOP guidance.12 The Warden

concluded Jackson’s generalized concerns about contracting COVID-19 and the nature



7 18 U.S.C. § 3582(c).
8 Id. § 3582(c)(1)(A).
9 See id.
10 Id.
11 R. Doc. 227-1.
12 R. Doc. 227-2.


                                             2
       Case 2:13-cr-00279-SM-DEK Document 236 Filed 07/08/20 Page 3 of 6



and circumstances of Jackson’s offense did not support early release.13 Because more than

thirty days have passed since Jackson filed his administrative request, he has satisfied the

exhaustion requirement of § 3582(c)(1)(A). The Government does not dispute the

exhaustion requirement is satisfied.14 Accordingly, the Court finds Jackson has properly

exhausted his administrative remedies, and the Court will proceed to evaluating Jackson’s

request for compassionate release on the merits.

       B.      Section 3553(a) factors weigh against reducing Jackson’s
               sentence.

       Jackson argues he is entitled to compassionate release based on his health

conditions, such as chronic kidney disease and occupational or environmental chronic

obstructive pulmonary disease (COPD), and the risks those conditions pose during the

COVID-19 pandemic.        15   Jackson also points to his difficult family circumstances

surrounding the care of his fourteen-year-old daughter. 16 Even assuming Jackson has

shown his health conditions amid the current COVID-19 pandemic and his family

circumstances are “extraordinary and compelling” circumstances warranting a reduction

in his sentence,17 he is still not entitled to relief under § 3582 because he is a danger to the

community and the § 3553(a) factors weigh heavily against his release.

       Section 3582 requires the Court to consider the sentencing factors set forth in 18

U.S.C. § 3553(a). Likewise, the policy statement regarding compassionate release requires

a defendant’s sentence may be reduced only if “the defendant is not a danger to the safety



13 Id.
14 R. Doc. 227, at 4 n.2.
15 R. Doc. 224, at 12.
16 R. Doc. 235, at 15.
17 The Court does not decide whether Jackson has established his health conditions amid the COVID-19

pandemic or his family circumstances are “extraordinary and compelling” circumstances warranting
compassionate release.

                                                 3
       Case 2:13-cr-00279-SM-DEK Document 236 Filed 07/08/20 Page 4 of 6



of any other person or to the community, as provided in 18 U.S.C. § 3142(g),” and that the

Court’s determination is in line with “the factors set forth in 18 U.S.C. § 3553(a).”18

       The Court discusses the relevant factors under § 3142(g) and § 3553(a)

simultaneously due to their similarity. Section 3142(g) sets out the factors courts must

consider in deciding whether to release a defendant pending trial. The factors regarding

a petitioner’s danger to the community include “the nature and circumstances of the

offense charged;” “the history and characteristics of the person,” including “the person's

character, physical and mental condition, family ties, . . . community ties, past conduct,

history relating to drug or alcohol abuse, [and] criminal history;” and “the nature and

seriousness of the danger to any person or the community that would be posed by the

person's release.”19 Similarly, § 3553(a), which sets forth the factors to consider in initially

imposing a sentence, requires the Court to consider:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; [and]

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner[.]20

       Having considered all of the relevant factors under § 3142(g) and § 3553(a), and

having weighed the totality of the relevant circumstances, the Court finds the factors


18 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13(2) & cmt. n.1 (U.S. SENTENCING COMM’N 2018).
19 18 U.S.C. § 3142(g).
20 18 U.S.C. § 3553(a).


                                                 4
       Case 2:13-cr-00279-SM-DEK Document 236 Filed 07/08/20 Page 5 of 6



weigh against reducing Jackson’s sentence. The nature and circumstances of the offense

and the history and characteristics of the defendant weigh heavily in the Court’s decision.

        Child sex crimes are “among the most egregious and despicable of societal and

criminal offenses,” 21 and Jackson’s offense certainly fits this description. Sometime in

2012, Jackson created and operated “Star City Vixens,” an escort agency that was a front

for prostitution activity.22 Also in 2012, Jackson recruited co-defendant Andrea Birdow

to join Star City Vixens, and he became her pimp.23 As a means of controlling Birdow’s

behavior, Jackson beat and choked her on multiple occasions. 24 Jackson also burned

Birdow with cigarettes as a means of disciplining her.25 This was often done in front of

others. 26 In June 2013, Jackson further recruited Minor Victim 1, a sixteen-year-old girl

in the Dallas, Texas area.27 Over the next month, before being arrested, Jackson trafficked

Minor Victim 1 throughout Texas and Louisiana to have sex with numerous customers,

gave her drugs and alcohol to keep her obedient, and beat her with an electrical cord when

she disobeyed him.28 Further, all of this conduct came after Jackson’s release from prison

in 2010 for sexual assault of a child and compelling a child to engage in prostitution.29

Given Jackson’s criminal history and the violent nature of his offense, the Court finds

Jackson poses a danger to the safety of the community and is not entitled to a reduction

in his sentence.




21 United States v. Sarras, 575 F.3d 1191, 1220 (11th Cir. 2009).
22 R. Doc. 114, ¶ 18
23 Id. ¶ 19
24 Id. ¶ 20
25 Id.
26 Id.
27 Id. ¶ 21
28 Id. ¶¶ 22–23.
29 Id. ¶ 58.


                                                     5
          Case 2:13-cr-00279-SM-DEK Document 236 Filed 07/08/20 Page 6 of 6



          Lastly, the Court also finds that, because Jackson has served only 45% percent of

his 270-month prison sentence, a reduction of his sentence would not reflect the

seriousness of his offenses, promote respect for the law, provide just punishment for his

offense, or afford adequate deterrence to criminal conduct. Accordingly, the § 3553(a)

factors weigh against reducing Jackson’s sentence.

                                      CONCLUSION

          IT IS ORDERED that Taurean Jackson’s motions for compassionate release are

DENIED.30


          New Orleans, Louisiana, this 8th day of July, 2020.


                                            ______________________ _________
                                                     SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE




30   R. Doc. 224; R. Doc. 226.

                                              6
